Exhibit 10.2
Las Vegas Sands Corp.
2004 EQUITY AWARD PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”), dated as of
                    , 200___(the “Date of Grant”), is made by and between Las
Vegas Sands Corp., a Nevada corporation (the “Company”), and
                                                            (the “Participant”).
RECITALS:
     WHEREAS, the Company has adopted the Las Vegas Sands Corp. 2004 Equity
Award Plan (the “Plan”), pursuant to which options may be granted to purchase
shares of the Company’s Common Stock; and
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Committee”) has determined that it is in the best interests of the
Company and its stockholders to grant to the Participant a nonqualified stock
option to purchase the number of shares of the Company’s Common Stock provided
for herein.
     NOW, THEREFORE, for and in consideration of the premises and the covenants
of the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
     1. Grant of Option.
     The Company hereby grants on the Date of Grant to the Participant an option
(the “Option”) to purchase                      shares of Common Stock (such
shares of Common Stock, the “Option Shares”), on the terms and conditions set
forth in this Agreement and as otherwise provided in the Plan. The Option is not
intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code.
     2. Incorporation by Reference, Etc.
     The provisions of the Plan are hereby incorporated herein by reference.
Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the
Participant and his legal representative in respect of any questions arising
under the Plan or this Agreement.

 



--------------------------------------------------------------------------------



 



 2
     3. Terms and Conditions.
          (a) Option Price. The price at which the Participant shall be entitled
to purchase the Option Shares upon the exercise of all or any portion of the
Option shall be $_______ per Option Share.
          (b) Expiration Date. Subject to Section 3(d) hereof, the Option shall
expire at the end of the period commencing on the Date of Grant and ending at
11:59 p.m. Eastern Standard Time on the day preceding the tenth anniversary of
the Date of Grant (the “Option Period”).
          (c) Exercisability of the Option.
               (i) Subject to the Participant’s continued employment with the
Company or an Affiliate and except as may otherwise be provided herein, the
Option shall become vested and exercisable as to                      (___%) of
the Option Shares on each of the first through                     
anniversaries of the Date of Grant.
               (ii) The Option may be exercised only by written notice,
substantially in the form attached hereto as Exhibit A (or a successor form
provided by the Committee) delivered in person or by mail in accordance with
Section 6(a) hereof and accompanied by payment therefor. The purchase price of
the Option Shares shall be paid by the Participant to the Company (i) in cash
and/or shares of Common Stock valued at the Fair Market Value at the time the
Option is exercised (including by means of attestation of ownership of a
sufficient number of shares of Stock in lieu of actual delivery of such shares
to the Company); provided, that, if deemed necessary by the Company’s
independent accounting firm in order to avoid an accounting charge to earnings
for compensation on account of the exercise of the Option, such shares of Stock
shall be Mature Shares, (ii) in the discretion of the Committee, either (A) in
other property having a fair market value on the date of exercise equal to the
Option Price or (B) by delivering to the Committee a copy of irrevocable
instructions to a stockbroker to deliver promptly to the Company an amount of
loan proceeds, or proceeds from the sale of the Option Shares, sufficient to pay
the Option Price or (iii) by such other method as the Committee may allow in
writing. Notwithstanding the foregoing, in no event shall a Participant be
permitted to exercise an Option in the manner described in clause (ii) or
(iii) of the preceding sentence if the Committee determines that exercising an
Option in such manner would violate the Sarbanes-Oxley Act of 2002, as amended,
or any other applicable law or the applicable rules and regulations of the
Securities and Exchange Commission or the applicable rules and regulations of
any securities exchange or inter dealer quotation system on which the securities
of the Company or any Affiliates are listed or traded.
          (d) Effect of Termination of Employment on the Option.
               (i) Death/Disability. If the Participant’s employment with the
Company and its Affiliates terminates on account of the Participant’s death or
by the Company or any Affiliate due to Disability, the unvested portion of the
Option shall

 



--------------------------------------------------------------------------------



 



 3
expire on the date of termination and the vested portion of the Option shall
remain exercisable by the Participant through the earlier of (A) the expiration
of the Option Period or (B) one year following the date of termination on
account of death or Disability.
               (ii) Termination Other than due to Death/Disability or for Cause.
If the Participant’s employment with the Company and its Affiliates is
terminated for any reason other than on account of the Participant’s death or by
the Company or any Affiliate due to Disability or for Cause, the unvested
portion of the Option shall expire on the date of termination and the vested
portion of the Option shall remain exercisable by the Participant through the
earlier of (A) the expiration of the Option Period or (B) ninety (90) days
following such termination.
               (iii) Termination for Cause. If the Participant’s employment with
the Company and its Affiliates is terminated by the Company or any Affiliate for
Cause, both the unvested and the vested portions of the Option shall terminate
on the date of such termination.
          (e) Compliance with Legal Requirements. The granting and exercising of
the Option, and any other obligations of the Company under this Agreement shall
be subject to all applicable federal and state laws, rules and regulations and
to such approvals by any regulatory or governmental agency as may be required.
The Committee, in its sole discretion, may postpone the issuance or delivery of
Option Shares as the Committee may consider appropriate and may require the
Participant to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of Option
Shares in compliance with applicable laws, rules and regulations.
          (f) Transferability. The Option shall not be transferable by the
Participant other than by will or the laws of descent and distribution.
          (g) Rights as Stockholder. The Participant shall not be deemed for any
purpose to be the owner of any shares of Common Stock subject to this Option
unless, until and to the extent that (i) this Option shall have been exercised
pursuant to its terms, (ii) the Company shall have issued and delivered to the
Participant the Option Shares, and (iii) the Participant’s name shall have been
entered as a stockholder of record with respect to such Option Shares on the
books of the Company.
          (h) Tax Withholding. Prior to the delivery of a certificate or
certificates representing the Option Shares, the Participant must pay in the
form of a certified check to the Company any such additional amount as the
Company determines that it is required to withhold under applicable federal,
state or local tax laws in respect of the exercise or the transfer of Option
Shares; provided that the Committee may, in its sole discretion, allow such
withholding obligation to be satisfied by any other method described in Section
12(d) of the Plan.

 



--------------------------------------------------------------------------------



 



 4
     4. Miscellaneous.
          (a) Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:
if to the Company:
Las Vegas Sands Corp.
3355 Las Vegas Boulevard South
Las Vegas, Nevada 89109
Attn: Office of the General Counsel
With a copy to:
Charles D. Forman
Director, Member of the Compensation Committee
300 First Avenue
Needham, Massachusetts 02494
if to the Participant, at the Participant’s last known address on file with the
Company.
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.
          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (c) No Rights to Employment. Nothing contained in this Agreement shall
be construed as giving the Participant any right to be retained, in any
position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
          (d) Bound by Plan. By signing this Agreement, the Participant
acknowledges that he has received a copy of the Plan and has had an opportunity
to review the Plan and agrees to be bound by all the terms and provisions of the
Plan.

 



--------------------------------------------------------------------------------



 



 5
          (e) Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.
          (f) Successors. The terms of this Agreement shall be binding upon and
inure to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.
          (g) Entire Agreement.This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations,
negotiations and agreements in respect thereto. No change, modification or
waiver of any provision of this Agreement shall be valid unless the same be in
writing and signed by the parties hereto.
          (h) Governing Law. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Nevada without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Nevada.
          (i) Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
          (j) Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[Remainder of page intentionally left blank; signature page to follow]

 



--------------------------------------------------------------------------------



 



Exhibit A
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day first written above.

                  Las Vegas Sands Corp.    
 
           
 
  By:        
 
     
 
   
 
      Name:                                            
 
      Title:                                                               [
Name of Participant]    

A-1